Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US20170077480) (provided in Applicant's IDS filed on May 21st, 2020) in view of Tatsuki (JP200173559) (provided in Applicant's IDS filed on May 21st, 2020).
Regarding Claim 1, Hwang discloses a secondary battery (battery structure can be applied to a secondary battery ([0078]), comprising:
An electrode assembly (electrode stack structure with plurality of positive and negative electrodes [009-0010]); and 
A case covering the outside of the electrode assembly (housing surrounds battery, [0068]), 
Wherein the electrode assembly includes:
One or more unit cells each having a pair of electrode having different polarities with a separator interposed therebetween (Fig. 3, one unit cell, [008-009], cathode and anode with separator disposed between them [0010]);
An electrode mixture coated on one or both surfaces of the pair of electrode (electrode layers comprised of a metal current collector and an active material layer disposed on at least a surface of metal current collector, [0019]); and 
Electrode tabs protruding from the respective electrodes ones of the pair of electrodes (multiple tabs protruding from electrode tabs, [0016]), and
The electrode tabs including an electrode parallel connection tab an electrode lead connection tab and wherein at least one or more of the electrode parallel connection tab and the electrode lead connection tab is formed on the electrodes included in the electrode assembly (Fig 3A, Fig. 3B, 24a/24b- positive parallel connection tab connected to 20a-first cathode current collector and 20b-second cathode current collector respectively; 34a/34b- negative parallel connection tabs connected to 30a-first anode current collector and 30b-second anode current collector respectively; Fig. 4, 26/36- first leads, act as lead connection tabs, [0056]).
It is the examiner's position that each individual element meets the claim limitation because the examiner is defining parallel tab connection to be a tab structure where at least two tabs are in parallel with one another that are connected to identically polarized electrodes (either both positive electrodes or negative electrodes, and as shown in Instant specification Fig. 1, 12/22-parrallel connection tabs).
Hwang meets this limitation as Hwang discloses two pairs of tabs where the individual tabs of each pair are parallel to each other, and the positive pair of tabs are both connected to positive cathode current collectors and the negative pair of tabs are both connected to negative cathode current collectors.
	Hwang further discloses wherein the electrode lead connection tab is formed on an electrode placed on an outermost region among electrode included in the electrode assembly (Fig. 3a-3b, show that the electrode lead connection tab is placed on the outermost electrode of the electrode assembly, where the lead connection tab is placed on the outermost edge of said electrode, therefore it is the examiner’s position that Hwang meets this limitation as the electrode lead is placed on the outermost edge of the electrode, where the electrode is the outermost electrode in the assembly, and thus Hwang discloses that the electrode leads-22/24 & 32/34 are formed on the outermost region of the electrode plates-20/30).
	 Hwang is silent to the case covering the outside to be equipped with upper stamped portions and lower stamped portions.
Tatsuki discloses a battery case that has upper stamped and lower stamped portions that are stamped to cover the outside of the electrode assembly (Fig. 1-shows stamped structure on two sides of battery bag indicated upper and lower stamped portions, 10-groove, 1-sheet metal, [001] -battery bag houses lithium ion secondary battery acting as battery case, [0011] - wavy shape of battery bag has a stamped structure, which is repeated across the battery outside of the battery bag). Tatsuki teaches that the wavy structure of the battery bag allows for improved elasticity which helps prevent cracking of the battery bag during bending and further allows for the battery to be bent into narrow dead space of electronic devices and saves spaces in the electronic devices ([0011]).
	Therefore it would be obvious for one of ordinary skill in the art to modify the battery of Hwang with the teachings of Tatsuki to have a battery case covering the electrode assembly wherein the case has upper stamped portions and lower stamped portions corresponding to the electrode placed on the outermost region having a different interval from the other. This case structure would lead to the expected result of having a battery that is resistant to cracking when bent, and having a battery that can save space in electronic devices.
Although Tatsuki does not directly disclose that some of the upper stamped portions and lower stamped portions repeatedly stamped have a different interval from the others, it would have been obvious to one or ordinary skill in the art to change the repeatedly stamped portions to have a different interval from the others, since such a modification would have involved a mere change in the size of a component, and a the prior art stamped portions and the instant stamped portions, although having different intervals, would not perform differently and therefore lack a showing a showing of a critical unexpected result. The breadth of the claim don’t require a large deviation in the stamped portion intervals and therefore only require a slight difference to meet the limitation.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding Claim 2, Hwang in view of Tatsuki discloses the limitations as set forth above.
 Hwang further discloses wherein the electrode placed on the outermost region includes an outermost negative electrode placed on an outermost region and an outermost positive electrode placed adjacent to and facing the outmost negative electrode with a separator interposed therebetween (cathode and anode with separator disposed between them, [0010], Fig. 2a shows electrode stack structure with opposite polarity electrode layers-20/30 divided by separator-40, the electrode layers-20/30 can be interchangeably cathode or anode layers, [0050], with electrode layer 20 and 30 facing each other), and
Each of the outermost negative electrode and the outermost positive electrode is equipped with the electrode parallel connection tab and the electrode lead connection tab (Parallel connection tab structure as described above present on both outermost electrodes as shown in Fig. 3a/Fig. 3b, [0056]). 
Regarding Claim 3, Hwang in view of Tatsuki discloses the limitations as set forth above. 
Hwang in view of Tatsuki discloses the use of upper stamped and lower stamped portions.
Hwang in view of Tatsuki is silent to where the width of each of the upper stamped portion and the lower stamped portions is set to X which is equal to a basic pattern interval, an interval Y for some of the upper stamped portions and lower stamped portions is in the range of X<Y<=5X. 
Although Tatsuki does not directly disclose where the width of each of the upper stamped portion and the lower stamped portions is set to X which is equal to a basic pattern interval, an interval Y for some of the upper stamped portions and lower stamped portions is in the range of X<Y<=5X, it would have been obvious to one or ordinary skill in the art to change the stamped portions to have a width of each of the upper stamped portion and the lower stamped portions is set to X which is equal to a basic pattern interval, an interval Y for some of the upper stamped portions and lower stamped portions is in the range of X<Y<=5X, since such a modification would have involved a mere change in the size of a component, and a the prior art stamped portions and the instant stamped portions, although having different intervals, would not perform differently and therefore lack a showing a showing of a critical unexpected result.  The breadth of the claims don’t require a large deviation in the stamped portion intervals, as even minor deviations in the stamped portion intervals meets the limitation of X<Y<=5X, and therefore only require a slight difference to meet the limitation.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding Claim 4, Hwang in view of Tatsuki discloses the limitations as set forth above.
Hwang further discloses wherein the electrode assembly further includes a reinforcing tab joined to the electrode lead connection tab (Fig. 6, 28/28-fixing units act as reinforcing tabs, [0072]).
Regarding Claim 8, Hwang discloses all of the limitations as set forth above. Hwang further discloses wherein one surface of an outermost negative electrode on each of the uppermost stage and lowermost stage among electrode of the electrode of the electrode assembly is coated with an electrode mixture ([0050] - cathode film and anode film may be formed by coating an active material layer on the metal current collector).
Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang US20170077480) (provided in Applicant's IDS filed on May 21st, 2020) in view of Tatsuki (JP200173559, see Machine Translation for citations) (provided in Applicant's IDS filed on May 21st, 2020) further in view of Miyake (US20160118640).
Regarding Claim 5, Hwang in view of Tatsuki discloses the limitations as set forth above. 
Hwang does disclose an electrode lead connection tab among electrode tabs included in the electrode assembly (Fig. 4A, 26/36-lead connection tab on electrode assembly), but is silent to a lead connection tab having a bending structure.
Miyake discloses an electrode lead with a bending structure (Fig. 9B, 25- bent portion of tab,
[0201]). Miyake teaches that this bent portion can relieve stress due to an external force ([0202]).
	Therefore it would be obvious to one of ordinary skill in the art to modify an electrode lead tab structure of Hwang with the teachings of Miyake to have an electrode lead with a bending structure that is formed on the electrode lead connection tab to be bent from the electrode assembly toward the outside of the electrode assembly. This modified tab structure would yield the expected results of improved stress relief when the structure is acted on by an external force.
	Regarding Claim 6, Hwang in view of Tatsuki discloses the limitations as set forth above. 
	Hwang discloses a tab-lead joint portion with a structure where the electrode lead connection tab and electrode tab are overlapped using the reinforcing tab (Fig. 6, 28/38-fixing units used as reinforcing tabs) but is silent to the tab-lead joint portion having an electrode lead structure connected from the separator.
Miyake discloses an electrode lead connection tab that protrudes from the separator (Fig. 9B,
25-electrode tab). Miyake teaches that this bent portion can relieve stress due to an external force
([0202]).
Therefore it would be obvious to one of ordinary skill in the art to modify the electrode tab with the tab-lead joint portion with the teachings of Miyake to have an tab-lead joint portion using the reinforcing tab inserted in the separator. This modified tab structure would yield the expected results of improved stress relief when the structure is acted on by an external force.
Regarding Claim 7, Hwang in view of Miyake discloses the limitations as set forth above. Hwang does disclose an electrode lead connection tab among electrode tabs included in the electrode assembly
(Fig. 2A, 22-lead connection tab on electrode assembly), but is silent to a lead connection tab having a bending structure or being connected to the separator.
Miyake discloses an electrode lead with a bending structure that protrudes from the separator
(Fig. 9B, 25- bent portion of tab, 13-separator, [0201]). Miyake teaches that this bent portion can relieve stress due to an external force ([0202]).
Therefore it would be obvious to one of ordinary skill in the art to modify an electrode lead tab structure of Hwang with the teachings of Miyake to have a tab-lead joint portion with an electrode lead connection tab with a bending structure which are joined to each other and inserted in the separator. This modified tab structure would yield the expected results of improved stress relief when the structure is acted on by an external force.
Response to Arguments
Applicant’s amendments, see Claims, filed August 16th, 2022, with respect to the 35 USC 112 Rejection have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 1-8 has been withdrawn. 
Applicant's arguments filed August 16th, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Hwang does not teach that the electrode lead connection tab is formed on an electrode that is placed on an outermost region among the plurality of electrode that are included in the electrode assembly. 
The examiner respectfully disagrees, as Hwang discloses an electrode lead connection tab formed on the outermost electrode sheet (Fig. 3a & 3b). Under the broadest reasonable interpretation of the claim language, Hwang meets this limitation as the electrode lead is placed on the outermost edge of the electrode, where the electrode is the outermost electrode in the assembly, and thus Hwang discloses that the electrode leads-22/24 & 32/34 are formed on the outermost region of the electrode plates-20/30.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of copending Application No. 16/878,941 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only feature not set forth in the '941 claim set is, "some of the upper stamped portions and lower stamped portions have a different interval than the others". This feature is met as “the stamped portions having a different interval than the others” limitation is a relative dimension limitation. 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728           

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728